DETAILED ACTION
This non-final Office action is in response to the claims filed March 11, 2020.
Status of claims: claims 1-9 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because: “a buffer member inserted into the clamping slot,” recited in claim 1, isn’t illustrated in the figures. Also, the “opening” isn’t clearly illustrated in FIGS. 1 and 3.
The “guide block of the buffer 50” disclosed on page 5 of the specification is not illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: does the buffer member engage and disengage from the clamping slot 51 when near closing and opening of the slide door?  Although the specification discloses that the anti-bounce member 60 “collides with a .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0167588 to Chang et al. (hereinafter “Chang”) in view of US 20170196412 to Jacob in view of DE 202013100200U1 (hereinafter “’200”).
Chang discloses a detachable and replaceable shower door assembly with a buffer function, comprising a door 60, a cross bar 62, a pulley (attached to a top end of element 70; see annotated FIG. 1 below), a buffer 10,20,30,40 and an anti-bounce member 70; wherein the door can be translationally opened or closed at a doorway of the room body; and has an accommodating cavity with an opening facing sideways; (see annotated Fig. 1 below) the pulley is rotatably fixed on the door and can slide against an upper part of the cross bar to move back and forth along the cross bar; the buffer is detachably and replaceably arranged in the accommodating cavity, and has a clamping slot 32; and the anti-bounce member is fixed on the 

[AltContent: textbox (opening)][AltContent: arrow][AltContent: textbox (Buffer member)][AltContent: ][AltContent: textbox (pulley)][AltContent: arrow]
    PNG
    media_image1.png
    844
    804
    media_image1.png
    Greyscale

Chang fails to disclose a room body, the cross bar is fixed on the room body and spans an upper part of the doorway, and has an accommodating cavity with an opening facing downwards.
Jacob teaches of a room body 204 and a cross bar 22 that is fixed on the room body and spans an upper part of a doorway of the room body.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a room body with Chang and have the Chang cross bar span an upper part of the doorway, as taught by Jacob, in order to enclose the 
‘200 teaches of an accommodating cavity 101 with an opening facing downwards. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang so that the opening faces downwards, as taught by ‘200 for aesthetic reasons and to minimize fingers and other elements from getting caught in the opening and therefore preventing pinching therein. (claim 1)
Chang, as applied above, further discloses wherein both ends of the buffer are fixedly connected to the cross bar by screws. (claim 5)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200, as applied above, in further view of US 20210062562 to Kao et al. (hereinafter “Kao”).
Chang, as applied above, fails to disclose wherein the buffer member is fixed on the door through an eccentric shaft, a cover plate and a screw; and the screw sequentially passes through the cover plate and the eccentric shaft to be fixedly connected to the buffer member. 
Kao teaches of wherein a buffer member 6 is fixed on the door through an eccentric shaft 6212, a cover plate 621 and a screw 622; and the screw sequentially passes through the cover plate and the eccentric shaft to be fixedly connected to the buffer member
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with the Chang buffer member an eccentric shaft, cover plate, and screw, as taught by Kao, in order to allow for the distance between the pulley and anti-bounce member to be adjusted via the eccentric shaft.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200, as applied above.
Chang, as applied above, discloses the buffer member has a rectangular cross section, but fails to disclose wherein the buffer member has a round or square cross section. On the other hand, it would have been an obvious matter of design choice to make the cross section of the buffer member square shaped or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200, as applied above, in further view of US 20150068127 to Johnson et al. (hereinafter “Johnson”).
Chang, as applied above, fails to disclose that the cross bar is made of stainless steel.
Johnson teaches of forming a cross bar of stainless steel. (see [0034])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Chang cross bar of stainless steel in order to form the cross bar out of an inexpensive, durable, corrosion resistant, and strong material.
Chang, as applied above, fails to explicitly disclose that the cross bar has a diameter of 25 mm. On the other hand, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form the Chang cross bar with a diameter of 25 mm, since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select an appropriate element size on the basis of its suitability for the intended use as a matter of design choice.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200, as applied above, in further view of US 5839228 to Duffy.
Chang, as applied above, fails to disclose wherein the door is made of toughened glass. 
Duffy teaches of door panels formed of toughened glass. (see col. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Chang door of toughened glass, as taught by , in order for the panel to possess superior strength, heat resistance, impact resistance, and durability as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a particular material on the basis of its suitability for the intended use as a matter of design choice.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200, as applied above.
Chang, as applied above, fails to disclose two said pulleys are arranged and respectively located on left and right sides of the door. 
Jacob teaches of two pulleys 40 that are arranged and respectively located on left and right sides of the door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include two pulleys on each side of the Chang door, as taught by Jacob, in order to allow the Chang door to easily slide along the cross bar.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200, as applied above, in further view of US 20170204646 to Tomlinson.
Chang, as applied above, fails to disclose a decorative cover for covering the buffer. (claim 8)  
Tomlinson teaches of a decorative cover 44 for covering a door buffer. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jacob in view of ’200 in view of Tomlinson, as applied above, in further view of Johnson.
Chang, as applied above, fails to disclose wherein the decorative cover is made of stainless steel. Johnson teaches of it is old and well known to form elements of a shower door assembly out of stainless steel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the decorative cover out of stainless steel, as taught by Johnson, in order to form the cross bar out of an inexpensive, durable, corrosion resistant, and strong material.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634